Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Among the closest prior art, Okada (US 6,039,826) discloses a method and apparatus for winding a strip shaped rubber member including overlap winding onto a tire intermediate to form a tread with measuring a width and thickness of the strip member at a point apart from the tire intermediate (note thickness detector 5 and width detector 6 in Fig. 12) and controlling the speeds of unwinding/winding motors M2 and M3 based on a ratio between the measured width/thickness and target width/thickness to attain the desired target sectional area on the drum.  Okada however does not teach or render obvious a method or apparatus determining an estimated width and thickness at an upstream measurement point P from a target width and thickness and determining differences between the measured width and estimated width and between the measured thickness and the estimated thickness as claimed.  Martin (US 3,879,614) measures the width and weight per unit area or thickness of a stretchable tire fabric at a point (27) upstream of windup and computes a weight per unit area at the windup for comparison with a desired target and for appropriate control.  Martin however is not directed to forming a tread and does not teach or render obvious a method or apparatus determining an estimated with and thickness at the upstream measurement point from a target width and thickness and determining differences between the measured width and estimated width and between the measured thickness and the estimated thickness as claimed.  None of the closest .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY L KNABLE whose telephone number is (571)272-1220. The examiner can normally be reached Part Time - Mon, Tue, Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

/GEOFFREY L KNABLE/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        



G. Knable
March 7, 2022